SILBERMAN, Circuit Judge,
dissenting:
I would agree with the majority on the merits if I thought we had jurisdiction to review OSHA’s Directive. But as I read Workplace Health and Safety Council v. Reich, 56 F.3d 1465 (D.C.Cir.1995), the Directive is not a “standard” reviewable directly in the court of appeals. That is so because, although I believe the Directive is an APA regulation — I simply do not understand the majority’s explanation why it is not, see Maj. Op. at 210 — it is not directed at a “particular hazard.” Therefore, under our governing precedent, petitioners should be obliged to seek review first in the district court.